DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 3 is objected to because of the following informalities:  
In claim 3, line 1; the phrase “a heat insulation box” should be changed to --the heat insulation box-- for proper antecedent basis. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
2.         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tenman et al. (English Translated Japanese Publication No.: JP, 49-046813, B), hereinafter referred to as Tenman et al. ‘813.

Regarding claim 1, Tenman et al. ‘813 disclose a method for manufacturing a heat insulation box (1) including an inner box (3) that stores an article therein, an outer box (2) that includes an opening (8), and a foamed material (4) that fills a space between the inner box and the outer box by foaming and includes a recessed 5portion (9) in the opening of the outer box, the method comprising: disposing the outer box outside the inner box with a space interposed therebetween; covering the opening from outside of the outer box with an elastic sheet (11); inserting a jig (12) having a projected portion corresponding to the recessed portion from the outside of the outer box into the opening and pushing the elastic sheet into the space 10between the inner box and the outer box with the projected portion; and injecting the foamed material into the space between the inner box and the outer box and foaming the foamed material to form the recessed portion with the elastic sheet in close contact with a surface of the recessed portion {see Figs. 1-2: Detailed Description of the Invention}.  

15Regarding claim 2, Tenman et al. ‘813 disclose the method for manufacturing a heat insulation box according to claim 1, wherein the elastic sheet is made of polyurethane elastomer {see Detailed Description of the Invention, wherein a synthetic resin film constitutes polyurethane elastomer}. 
 
Regarding claim 3, Tenman et al. ‘813 disclose the method for manufacturing a heat insulation box according to claim 1, 20wherein the heat insulation box is a constituent component of a freezer (1) {as shown in Fig. 1: Detailed Description of the Invention}.
  
Regarding claim 4, Tenman et al. ‘813 disclose a heat insulation box (1), comprising: an inner box (3) that stores an article therein;  25an outer box (2) that includes an opening (8); a foamed material (4) that fills a space between the inner box and the outer box by 132F17114-PCT foaming and includes a recessed portion (9) in the opening of the outer box; and an elastic sheet (11) disposed .  

Claim Rejections - 35 USC § 103
3.         The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tenman et al. ‘813, in view of Moriguchi-shi et al. (English Translated Japanese Publication No.: JP2000105047 A), hereinafter referred to as Moriguchi-shi et al. ‘047.
Regarding claim 5, Tenman et al. ‘813 disclose a freezer (1), comprising:  5the heat insulation box according to claim 4, except the limitation of wherein a cascade capacitor is disposed in the recessed portion.
Moriguchi-shi et al. ‘047 teach: the concept of a cascade capacitor (4) is disposed in the recessed portion (6) {as shown in Fig. 1: ¶¶ [0005-0006], [0009] and [0016-0017]}.
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Tenman et al. ‘813 in view of Moriguchi-shi et al. ‘047 to include the use of a cascade capacitor disposed in the recessed portion, in order to facilitate and easy servicing such as repairs, inspection and replacement {Moriguchi-shi et al. ‘047 – ¶ [0015]}.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Tenman et al. ‘813 in view of Moriguchi-shi et al. ‘047 to obtain the invention as specified in claim 5.

Conclusion
4.   The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
JP Publication No. 61084213A to Satake.
U.S. Patent No. 4,298,947 to Tamura.
U.S. PG Pub. No. 2001/0003383 A1 to MIYAKE et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL E DUKE,EMMANUEL E DUKE whose telephone number is (571)270-5290.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 2:00 PM Monday thru Friday; 6:00 AM to 2:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMMANUEL E DUKE/
Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
06/22/2021